DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels (US 3,376,582).
 an adaptor 41 comprising a removable self-venting tap 9 (connected thereto being configured to be connected or disconnected via its resilient properties; see figs. 1 and 2, and col. 3, lines 45-47), wherein the adaptor 41 is configured to couple a beverage container 12 to the self-venting tap 9 (see figs. 1 and 2, and col. 3, lines 51-54), such that a beverage may be dispensed through the tap (see fig. 2); and a main body (fig. 4), comprising: a base portion (lower support portion of body; see fig. 4); and a cradle portion (portion of body which receives bottle 12; see fig. 4) configured to support a beverage container 12 including a beverage to be dispensed (see fig. 4), the cradle portion comprising: an elongated cavity (cavity within the body; see fig. 4); and a shoulder 11, 45 (see figs. 1 and 4) configured to receive an inverted beverage container 12; an engagement member (ledge 45 and adjacent inner portion of wall which receives the flange 44) configured to receive and align the adaptor 41 (via the adaptor flange 41) in the cradle portion such that the adaptor 41 is releasably coupled to the cradle portion (see figs. 1 and 2); wherein the cradle portion is configured to support a beverage container 12 at an inclined angle (see fig. 4), and wherein the removable self-venting tap 9 is removably coupled to the main body such that the self-venting tap 9 can be removed from the main body by removing the adaptor (i.e. when the container 12 and  adaptor 41 are removed, the connected tap 9 would be removed as well) . 
Regarding claim 3, Samuels discloses wherein the inclined angle is between about 0 degrees and about 60 degrees with respect to a vertical axis (see fig. 4). 

	Regarding claim 5, Samuels discloses wherein the cradle portion further comprises a slot (adjacent ledge 45), and wherein the adaptor 41 further comprises a tab 44 such that the tab 44 and slot engage to support the beverage container 12 within the cradle (see figs. 1 and 2). 
Regarding claim 7, Samuels discloses wherein the beverage container 12 is a bottle (see fig. 4)
Regarding claim 8, Samuels discloses wherein the adaptor 41 may be coupled to an opening of a beverage container 12 in an upright position in a first loading configuration (see col. 3, lines 51-57), and inverted to be positioned in the cradle portion in a second beverage dispensing configuration (see col. 3, lines 51-57), such that the opening of the beverage container 12 in the second beverage dispensing configuration is inverted (see figs. 1, 2 and 4, and col. 3, lines 51-57). 
Claims 1, 6, 9, 11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giovinazzi (US 4,664,297).
Regarding claim 1, Giovinazzi discloses a beverage dispensing system, comprising: an adaptor 30 comprising a self-venting tap 18 (connected thereto; see figs. 1 and 2), wherein the adaptor 30 is configured to couple a beverage container 11 to the self-venting tap 18 (see figs. 1 and 2), such that a beverage may be dispensed through the tap (see figs. 1 and 2); and a main body, comprising: a base portion (lower support portion of body; see fig. 1); and a cradle portion (portion of body which receives bottle 
Regarding claim 6, Giovinazzi discloses an air tube 32 configured to be coupled to the self-venting tap 18 such that it may be inserted into a beverage container 11 above a carbonated liquid level of a beverage to be dispensed, such that carbonation loss is reduced (see figs. 1 and 2). 
Regarding claim 9, Giovinazzi discloses the system including a second cradle design constructed in the same manner as the first, i.e. including a second cradle portion, second adaptor and second self-venting tap (see fig. 3).
Regarding claim 11, Giovinazzi discloses the adaptor including an inlet portion (inlet portion of tube 32) to be coupled to the beverage container; and an outlet portion (outlet portion of tube 32) to be coupled to the tap, wherein the inlet portion and the outlet poriton are angled with respect to each other such that the adaptor is configured as a fluid elbow (via portion 34; see fig. 2)
.
Response to Arguments
Applicant's arguments filed 03/31/2020 have been fully considered but they are not persuasive with respect to the Samuels reference. 
In response to applicant’s argument that the Samuels adaptor is not “removably coupled” to the main body, it is noted that when the container 12 and adaptor 41 are removed from the main body which receives the container 12 and adaptor 41, the connected tap 9 would be removed as well (see figs. 1, 2 and 4). Furthermore, with respect to limitation “adaptor comprising a removable self-venting tap removably coupled to the adaptor” it is noted that the self-venting tap 9 is connected to the adaptor 41 via its resilient properties, thus being configured to be connected or disconnected (col. 3, lines 45-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754      
                                                                                                                                                                                                  


/Patrick M. Buechner/Primary Examiner, Art Unit 3754